Rackspace Hosting Reports First Quarter 2010 Results For the quarter ended March 31, 2010: · Net revenue of $178.8 million grew 23.2% year-over-year and 5.5% from Q4 2009 · Adjusted EBITDA (1) of $59.4 million grew 31.8% year-over-year and 6.1% from Q4 2009 · Achieved adjusted EBITDA margin of 33.2%, up from 31.1% in Q1 2009 and 33.0% in Q4 2009 · Net income of $9.8 million grew 48.9% year-over-year and 8.6% from Q4 2009 SAN ANTONIO – May 3, 2010 – Rackspace® Hosting, Inc. (NYSE: RAX), the world's leader in the hosting and cloud computing industry, announced financial results for the quarter ended March 31, 2010. Net revenue for the first quarter ended March 31, 2010 was $178.8 million, up 5.5% from the previous quarter and up 23.2% from the first quarter of 2009.Net revenue for the first quarter of 2010 was negatively impacted by currency exchange rates when compared to the fourth quarter of 2009, but was favorably impacted when compared to the first quarter of 2009. Changes in currency exchange rates quarter-over-quarter had a negative impact on net revenue of $2.1 million, and a positive impact on net revenue of $3.6 million on a year-over-year basis. Managed hosting revenue for the quarter increased to $159.5 million, up from $152.4 million in the fourth quarter of 2009.Cloud revenue increased to $19.3 million in the quarter, up from $17.1 million in the fourth quarter of 2009. Total server count increased to 59,876, up from 56,671 servers at the end of the fourth quarter of 2009, and total customers increased to 99,446, up from 90,925 at the end of the fourth quarter of 2009. “We are very pleased with our performance in Q1 as we accelerated revenue growth while improving margins,” said Lanham Napier, president and chief executive officer.“2010 will be an exciting year for Rackspace.Our advantages as the leader and specialist in hosted computing, and provider of Fanatical Support®, are validated every day by customers who pay us premium rates, stay with us for years, and recommend us to their friends.Ourcustomers are incredibly loyal.We aspire to serve them so well that we will be known as the most trusted company in all of IT.We have earned a strong position in the market, and we will create more and more value for our stakeholders.We see the opportunity, and we intend to grab it.” Adjusted EBITDA for the quarter was $59.4 million, a 6.1% increase compared to the fourth quarter of 2009 and a 31.8% increase compared to the first quarter of 2009.The adjusted EBITDA margin for the quarter was 33.2%, up from 33.0% in the fourth quarter of 2009 and 31.1% in the first quarter of 2009.Adjusted EBITDA and adjusted EBITDA margin were negatively impacted by a non-cash charge of $1.8 million for the quarter relating to operating leases. Net income was $9.8 million for the quarter, up 8.6% from the previous quarter and up 48.9% from the first quarter of 2009.Net income margin for the quarter was 5.5% compared to 5.3% for the previous quarter and 4.5% for the first quarter of 2009. - 1 - “Our first quarter results delivered on our commitment to improve revenue growth while maintaining profitability.When we look at our total addressable market, we continue to believe that hosting and cloud computing represent a massive, virtually untapped market opportunity for Rackspace.We will continue to aggressively pursue this multi-year, multi-billion dollar opportunity, but we remain committed to doing so in a financially disciplined manner.” said Bruce Knooihuizen, chief financial officer. Cash flow from operating activities was $50.9 million for the first quarter of 2010. Capital expenditures were $55.4 million, including $32.5 million for purchases of customer gear, $16.6 million for data center build outs, $1.2 million for office build outs, and $5.0 million for capitalized software and other projects. For the full year of 2010, the company continues to expect total capital expenditures of $185 to $235 million. Adjusted free cash flow (1) for the quarter was $1.4 million. At the end of the first quarter of 2010, cash and cash equivalents were $131.3 million. Included in that amount are investments in money market funds in the amount of $60.7 million. Debt obligations totaled $169.5 million consisting of $112.7 million related to capital leases and $56.8 million related to current and non-current debt. $50.0 million of non-current debt is related to borrowings on the company’s line of credit. The company has an additional $194.4 million available for future borrowings on the company’s line of credit. On a worldwide basis, Rackspace employed 2,905 Rackers as of March 31, 2010, up from 2,774 Rackers as of December 31, 2009 and 2,661 Rackers as of March 31, 2009. - 2 - Rackspace Developments and Business Highlights · Inaugural Financial Analyst Day:On May 6th, Rackspace will host its first Financial Analyst day in New York City.The event is designed to give financial analysts and institutional investors an opportunity to hear from members of the Rackspace leadership team as well as key customers. Presentations will cover the company's strategic approach, the market opportunity and financial performance and goals. · Enhancements to Partner Program:Rackspace is committed to building its indirect channel business. Ongoing investment included the February announcement of a new cloud partner program designed to allow Rackspace partners to more efficiently add affiliates and resell cloud hosting services.This program builds on Rackspace’s well-established managed hosting partner program, which includes member companies such as NetApp, Dell and Magento. · Accelerated Traction in Enterprise Offering:During the first quarter of 2010, Rackspace added 14 new enterprise customers to its installed base including Apache Corporation, an $8.7 billion independent energy company in the natural gas, crude oil and natural gas liquids sector. · Launch of Oracle Enterprise Linux Cloud Solution:In March, Rackspace added Oracle’s Enterprise Linux platform to its Cloud offering, extending the breadth of the Cloud offering and enhancing the appeal of Cloud for enterprise customers. · Forbes Names Lanham Napier to List of 15 Most Powerful CEOs under 40:Named CEO in 2006, Napier has played a significant role in growing the company from less than 100 Rackers in 2000 to its current stature. Conference Call and Webcast Management will host a conference call to discuss its first quarter 2010 financial results today at 4:30 p.m. EST. To access the conference call, please dial 888-389-5997 from the United States or dial 719-457-2626 from abroad and reference pass code 4999437. A live webcast and a replay of the conference call will be available on Rackspace’s website, located at ir.rackspace.com. About Rackspace Hosting Rackspace Hosting is the world leader in hosting. The San Antonio-based company provides its customers Fanatical Support ® in their portfolio of hosted IT services, including Managed Hosting, Cloud Computing and Email and Apps.For more information, visit www.rackspace.com. Forward Looking Statements This press release contains forward-looking statements that involve risks, uncertainties and assumptions. If such risks or uncertainties materialize or such assumptions prove incorrect, the results of Rackspace Hosting could differ materially from those expressed or implied by such forward-looking statements and assumptions. All statements other than statements of historical fact are statements that could be deemed forward-looking statements, including any statements concerning expected operational and financial results, long term investment strategies, growth plans, expected results from the integration of technologies and acquired businesses, the performance or market share relating to products and services; any statements of expectation or belief; and any statements or assumptions underlying any of the foregoing. Risks, uncertainties and assumptions include infrastructure failures, the continuation or further deterioration of the current difficult economic conditions or further fluctuations, disruptions, instability or downturns in the economy, the effectiveness of managing company growth, technological and competitive factors, regulatory factors, and other risks that are described in Rackspace Hosting’s Form 10-K for the year ended December 31, 2009, filed with the SEC on February 26, 2010 and in Rackspace Hosting’s Form 10-Q for the quarter ended March 31, 2010 that will be filed on or before May 10, 2010. Except as required by law, Rackspace Hosting assumes no obligation to update these forward-looking statements publicly, or to update the reasons actual results could differ materially from those anticipated in these forward-looking statements, even if new information becomes available in the future. Contact: Investor Relations Corporate Communications Jason Luce
